DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2014/0085667) in view of Ruan (US 2020/0004483).


Regarding Claim 1, Ueda teaches a peripheral system (Paragraph 2), comprising:
an image processing apparatus including a first communication interface (Element 164 and paragraph 63, wherein there is a wireless communicating unit);
a wireless terminal including a processor (Element 210) and a second communication interface (Element 216 and paragraph 69, wherein there is a wireless communication unit), the wireless terminal being configured to communicate with the image processing apparatus via the first communication interface (Paragraph 69, wherein the mobile device communicates with the image reading apparatus) and storing a program that when executed by the processor (Paragraph 67, wherein there is memory storing a program executed by the CPU) transmit or receive data related to the function to or from the wireless terminal (Paragraphs 78 and 79, wherein the image data is transmitted accordingly), the program further causing the wireless terminal to:

control the communication between the wireless terminal and the image processing apparatus according to the quality of the communication (Paragraphs 192-194, wherein the signal is adjusted based on degradation detected).
Ueda does not teach permits the wireless terminal to request that the image processing apparatus perform a function.
Ruan does teach permits the wireless terminal to request that the image processing apparatus perform a function (Paragraph 52, wherein the mobile device can submit operations to the MFP).
Ueda and Ruan are combinable because they both deal with interaction between a mobile device and an image processing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ueda with the teachings of Ruan for the purpose of allowing for screen compatibility to control the MFP from the mobile device based on the state of the mobile device (Ruan: Paragraph 4).

Regarding Claim 2, Ueda further teaches wherein the program is stored in a non-volatile storage medium of the wireless terminal (Paragraph 67, wherein there is memory storing a program executed by the CPU).



Regarding Claim 4, Ueda further teaches wherein the program further causes the wireless terminal to request suspension of the transmission of the data related to the function when the current time is within a predetermined time period corresponding to an expected congested communication period (Paragraph 81 and 103-113, wherein when the quality of the connection is determined and based on a threshold, it is determined if communication should be suspended or if the communication failed. This can be based on a period of time).

Regarding Claim 5, Ruan further teaches wherein the program further causes the wireless terminal to evaluate a remaining battery amount and request a suspension of the transmission of the data related to the function when the remaining battery amount is less than predetermined value (Paragraph 121, wherein the status of the battery can determine how to proceed with the connection).
Ueda and Ruan are combinable because they both deal with interaction between a mobile device and an image processing apparatus.


Regarding Claim 7, Ueda further teaches wherein the control of the communication includes:
causing the image processing apparatus to suspend transmission of the data related to the function when the quality of the communication is monitored as less than a predetermined threshold (Paragraphs 103-113, wherein when the quality of the connection is determined and based on a threshold, it is determined if communication should be suspended or if the communication failed.); and
requesting the image processing apparatus to resume transmission of the data related to the function when the quality of the communication is monitored as above the predetermined threshold after being less than the predetermined threshold (Paragraph 115, wherein the communication can be resumed).

Regarding Claim 8, Ueda further teaches wherein the function is document scanning (Paragraph 120, wherein there is a scanning process), and
the data related to the function is scanned image data (Paragraph 120, wherein the data that is transmitted is scanned).

Regarding Claim 9, Ueda further teaches the control of the communication includes causing the wireless terminal to suspend transmission of the image data when the quality of the communication is monitored as less than a predetermined threshold ((Paragraphs 103-113, wherein when the quality of the connection is determined and 
Ruan further teaches wherein the function is image printing (Paragraphs 48-50, wherein the data can be printed), 
the data related to the function is image data to be printed by the image processing apparatus (Paragraphs 48-50, wherein the data can be printed).
Ueda and Ruan are combinable because they both deal with interaction between a mobile device and an image processing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ueda with the teachings of Ruan for the purpose of allowing for screen compatibility to control the MFP from the mobile device based on the state of the mobile device (Ruan: Paragraph 4).

Regarding Claim 10, Ueda further teaches wherein the image processing apparatus includes a storage device (Paragraph 109, wherein the data is stored as it is forwarded based on packets), and
the image processing apparatus is configured to store whatever portion of the image data has been transmitted from the wireless terminal prior to the suspension of the transmission in the storage device (Paragraphs 103-117, wherein the data is received based on packets, therefore part of the image data is received and resumed accordingly upon suspension).



Regarding Claim 12, Ruan further teaches wherein the image processing apparatus is a multifunctional peripheral device (Paragraph 19, wherein the device is an MFP).
Ueda and Ruan are combinable because they both deal with interaction between a mobile device and an image processing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ueda with the teachings of Ruan for the purpose of allowing for screen compatibility to control the MFP from the mobile device based on the state of the mobile device (Ruan: Paragraph 4).

Regarding Claim 13, Ueda teaches a wireless terminal device (Element 200), comprising:
a storage unit (Paragraph 67, wherein there is memory storing a program executed by the CPU);
a processor configured to execute a program stored in the storage unit (Paragraph 67, wherein there is memory storing a program executed by the CPU); and
a first communication interface configured to communicate with an image processing apparatus (Element 216 and paragraph 69, wherein there is a wireless 
a quality of the communication between the first communication interface and the image processing apparatus to be monitored (Paragraphs 192-194, wherein the degradation of the wireless state is detected), and
the communication between the first communication interface and the image processing apparatus to be controlled according to the quality of the communication (Paragraphs 192-194, wherein the signal is adjusted based on degradation detected).
Ueda does not teach permits the wireless terminal to request that the image processing apparatus perform a function.
Ruan does teach permits the wireless terminal to request that the image processing apparatus perform a function (Paragraph 52, wherein the mobile device can submit operations to the MFP).
Ueda and Ruan are combinable because they both deal with interaction between a mobile device and an image processing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ueda with the teachings of Ruan for the purpose of allowing for screen compatibility to control the MFP from the mobile device based on the state of the mobile device (Ruan: Paragraph 4).

Regarding Claim 14, Ueda further teaches wherein the control of the communication includes causing the image processing apparatus to suspend transmission of the data related to the function when the quality of the communication is monitored as less than a predetermined threshold (Paragraph 81 and 103-113, wherein when the quality of the connection is determined and based on a threshold, it is determined if communication should be suspended or if the communication failed).

Regarding Claim 15, Ueda further teaches wherein the program further causes the processor to request suspension of the transmission of the data related to the function when the current time is within a predetermined time period corresponding to an expected congested communication period (Paragraph 81 and 103-113, wherein when the quality of the connection is determined and based on a threshold, it is determined if communication should be suspended or if the communication failed. This can be based on a period of time).

Regarding Claim 16, Ruan further teaches wherein the program further causes the processor to evaluate a remaining battery amount and request a suspension of the transmission of the data related to the function when the remaining battery amount is less than predetermined value (Paragraph 121, wherein the status of the battery can determine how to proceed with the connection).
Ueda and Ruan are combinable because they both deal with interaction between a mobile device and an image processing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Ueda with the teachings of Ruan for the purpose of allowing for screen compatibility to control the MFP from the mobile device based on the state of the mobile device (Ruan: Paragraph 4)..

Regarding Claim 18, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 7 above.

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2014/0085667) in view of Ruan (US 2020/0004483) further in view of Koue (US 2018/0288669).

Regarding Claim 6, Ueda in view of Ruan does not teach wherein the wireless terminal further includes a third wireless communication interface different from the second wireless communication interface, and
the program further causes the wireless terminal to switch from communicating with the image forming apparatus via the second wireless communication interface to communicating with
the image forming apparatus via the third communication interface when the quality of the communication between the wireless terminal and the image processing apparatus via the second communication interface is less than a predetermined threshold.
Koue does teach wherein a third wireless communication interface different from the second wireless communication interface (Paragraph 30, wherein there can be multiple methods to transmit data, which would correspond to different interfaces), and
the program further causes the wireless terminal to switch from communicating with the image forming apparatus via the second wireless communication interface to communicating with the image forming apparatus via the third communication interface when the quality of the communication between the wireless terminal and the image processing apparatus via the second communication interface is less than a predetermined threshold (Paragraphs 30-42, wherein the transmission method can be switched based on the quality of connection of the devices).
Koue does not teach that the wireless interface switching is controlled by the wireless terminal.
Ueda does teach that the wireless communication is controlled by the wireless terminal.
Ueda contains a “base” process of a mobile device monitoring the quality of connection with an information processing apparatus, which the claimed invention can be seen as an “improvement” in that the interface can be changed based on the quality of connection.
Koue contains a “comparable” process of changing the interface based on the quality of connection by the information processing apparatus that has been improved in the same way as the claimed invention.
Koue’s known “improvement” could have been applied in the same way to the “Base” process of Ueda and the results would have been predictable and resulted in the wireless device having multiple interfaces to be able to switch between based on the quality of the connection. Furthermore, both Koue and Ueda uses and discloses similar system functionality (i.e. detecting quality issues with wireless communication between a mobile device and an image processing apparatus) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 17, Ueda in view of Ruan does not teach a second wireless communication interface different from the first wireless communication interface, wherein the program further causes the processor to switch from communicating with the image forming apparatus via the first wireless communication interface to communicating with the image forming apparatus via the second communication interface when the quality of the communication between the wireless terminal
device and the image processing apparatus via the first communication interface is less than a predetermined threshold.
Koue does teach a second wireless communication interface different from the first wireless communication interface (Paragraph 30, wherein there can be multiple methods to transmit data, which would correspond to different interfaces), 
wherein the program further causes the processor to switch from communicating with the image forming apparatus via the first wireless communication interface to communicating with the image forming apparatus via the second communication interface when the quality of the communication between the wireless terminal device and the image processing apparatus via the first communication interface is less than a predetermined threshold (Paragraphs 30-42, wherein the transmission method can be switched based on the quality of connection of the devices).
Koue does not teach that the wireless interface switching is controlled by the wireless terminal.
Ueda does teach that the wireless communication is controlled by the wireless terminal.
Ueda contains a “base” process of a mobile device monitoring the quality of connection with an information processing apparatus, which the claimed invention can be seen as an “improvement” in that the interface can be changed based on the quality of connection.
Koue contains a “comparable” process of changing the interface based on the quality of connection by the information processing apparatus that has been improved in the same way as the claimed invention.
Koue’s known “improvement” could have been applied in the same way to the “Base” process of Ueda and the results would have been predictable and resulted in the wireless device having multiple interfaces to be able to switch between based on the quality of the connection. Furthermore, both Koue and Ueda uses and discloses similar system functionality (i.e. detecting quality issues with wireless communication between a mobile device and an image processing apparatus) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art as of the effective filing date of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited prior art relates to handling wireless communication between devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699